
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

CONFORMED COPY

AMENDED AND RESTATED STANDSTILL AGREEMENT


        AMENDED AND RESTATED STANDSTILL AGREEMENT, dated as of May 1, 1998 (this
"AGREEMENT"), between KONINKLIJKE LUCHTVAART MAATSCHAPPIJ N.V., a Netherlands
corporation ("KLM"), and NORTHWEST AIRLINES CORPORATION, a Delaware corporation.

W I T N E S S E T H:

        WHEREAS, NWA Corp. and KLM are parties to a Standstill Agreement, dated
as of September 29, 1997 (the "STANDSTILL AGREEMENT"), executed in connection
with the Common Stock Repurchase Agreement, dated as of September 29, 1997,
between NWA Corp. (as defined below) and KLM, as amended (the "ORIGINAL COMMON
STOCK AGREEMENT");

        WHEREAS, NWA Corp. and KLM have entered into an Accelerated Common Stock
Repurchase Agreement, dated as of the date hereof, (the "ACCELERATED REPURCHASE
AGREEMENT") in order to accelerate the repurchase from KLM of the remaining
18,177,874 Shares (as defined in the Accelerated Repurchase Agreement) to be
repurchased pursuant to the Original Common Stock Agreement;

        WHEREAS, as an inducement to the willingness of KLM to agree to the
terms of the Accelerated Repurchase Agreement, NWA Corp. and KLM have also
entered into the Northwest Airlines Corporation Common Stock Option Agreement
(the "OPTION AGREEMENT"), dated as of the Closing Date (as defined in the
Accelerated Repurchase Agreement);

        WHEREAS, NWA Corp. and KLM desire to amend and restate the Standstill
Agreement in connection with the Accelerated Purchase Agreement and the Option
Agreement;

        NOW THEREFORE, the parties hereto agree to amend and restate the
Standstill Agreement so that it reads in its entirety as follows:

        Section 1.    DEFINED TERMS.    Unless otherwise defined herein:

        "AFFILIATE" of a Person has the meaning ascribed to such term in the
Common Stock Agreement.

        "AMENDMENT TO THE STOCKHOLDERS' AGREEMENT" means the agreement in the
form of Exhibit A to the Common Stock Agreement which amends the Stockholders'
Agreement and provides for (i) the acceleration of the vesting of the KLM Option
(as defined in the Stockholders' Agreement) in respect of shares of Class A
Common Stock subject to such option that are held by Richard D. Blum
Associates—NWA Partners L.P. and Bankers Trust New York Corporation, and the
exercise by KLM of such KLM Option with respect to such shares and the purchase
of such shares

--------------------------------------------------------------------------------

concurrently with the Initial Closing Date (as defined in the Common Stock
Agreement), (ii) the termination of the KLM Option with respect to the other
Option Stockholders and the termination of the Put Option (as each such term is
defined in the Stockholders' Agreement) with respect to all of the Option
Stockholders and (iii) immediately following the consummation of the
transactions contemplated by the Common Stock Agreement on the Initial Closing
Date, the termination of all of KLM's other rights and obligations under the
Stockholders' Agreement.

        "BENEFICIAL OWNERSHIP" by a Person of any securities includes ownership
by any Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition of, such security; and shall otherwise be interpreted in accordance
with the term "beneficial ownership" as defined in Rule 13d-3 adopted by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended (the "EXCHANGE ACT"), as in effect on the date hereof, and in addition,
"beneficial ownership" shall include securities which such Person has the right
to acquire (irrespective of whether such right is exercisable immediately or
only after the passage of time, including the passage of time in excess of
60 days) pursuant to any agreement, arrangement or understanding or upon the
exercise of conversion rights, exchange rights, warrants or options, or
otherwise. For purposes of this Agreement, a Person shall be deemed to
beneficially own any securities beneficially owned by its Affiliates or any
Group of which such Person or any such Affiliate is a member.

        "BUSINESS DAY" means any day that is not a Saturday, Sunday or other day
on which banks are required or authorized by law to be closed in Amsterdam, The
Netherlands, in New York, New York or in Minneapolis, Minnesota.

        "COMMON STOCK AGREEMENT" means the Original Common Stock Agreement, as
amended by the Accelerated Repurchase Agreement and as amended, supplemented or
otherwise modified from time to time in accordance with its terms.

        "DOLLARS" and "$" mean lawful currency of the United States of America.

        "GROUP" means two or more persons acting as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding,
voting or disposing of securities.

        "KLM COMBINED VOTING POWER" at any measurement date shall mean the total
number of votes which could have been cast in a vote at a meeting of the
stockholders of, as applicable, KLM, a KLM Holding Company (as defined below) or
a KLM Partner (as defined below) (or any successor of any of them) by person or
by proxy at such meeting.

2

--------------------------------------------------------------------------------

        "KLM VOTING SECURITIES" shall mean, collectively, (i) KLM's Common
Shares, par value 5 NLG per share, (ii) any other securities entitled, or that
may be entitled, to vote on matters submitted to stockholders for a vote at a
stockholders' meeting of KLM, or any such securities of a holding company formed
by KLM which holds more than 50% of the KLM Combined Voting Power (a "KLM
HOLDING COMPANY"), (iii) any common shares, ordinary shares or other comparable
securities entitled to vote on matters submitted to a general vote of
shareholders of a Person that has entered into a partnership, joint venture or
similar arrangement with KLM pursuant to which the stockholders of KLM and such
Person enjoy substantially equivalent economic rights as a result of twinning,
equalization or other sharing arrangements between KLM and such Person (a "KLM
PARTNER"), and (iv) any other securities, warrants or options or rights of any
nature (whether or not issued by KLM) that are convertible into, exchangeable
for, or exercisable for the purchase of, or otherwise give the holder thereof
any rights in respect of (whether or not the right to convert, exercise or
exchange is subject to the passage of time, contingencies or contractual
restrictions or any combination thereof), any security described in clauses
(i) through (iii) of this definition; PROVIDED, that rights issued pursuant to
any stockholder rights plan shall not be deemed to be KLM Voting Securities.

        "MANAGEMENT BOARD OF KLM" means the management board of KLM or
equivalent governing body of a KLM Holding Company or a KLM Partner or any
successor of any of them.

        "MERGER" means the merger, pursuant to Section 251(g) of the Delaware
General Corporation Law of Newbridge Merger Corporation, a Delaware corporation
and wholly owned subsidiary of Newbridge Parent Corporation, with and into NWA
Corp. in accordance with the terms of the Agreement and Plan of Merger, dated as
of January 25, 1998, among NWA Corp., Newbridge Parent Corporation and Newbridge
Merger Corporation, as a result of which NWA Corp. will become a wholly owned
subsidiary of Newbridge Parent Corporation.

        "NWA CORP." means (i) prior to the Merger, Northwest Airlines
Corporation, a Delaware corporation and (ii) following the Merger, Newbridge
Parent Corporation, a Delaware corporation, which shall change its name to
Northwest Airlines Corporation concurrently with the Merger, and any holding
company subsequently formed by NWA Corp. which holds more than 50% of the NWA
Corp. Combined Voting Power.

        "NWA CORP. BOARD OF DIRECTORS" shall mean the board of directors of NWA
Corp. or any successor (including any holding company surviving the Merger) or
Northwest Airlines, Inc.

        "NWA CORP. COMBINED VOTING POWER" at any measurement date shall mean the
total number of votes which could have been cast in an election of members of
the NWA Corp. Board of Directors had a meeting of the stockholders of NWA Corp.
(or its successors) been duly held based upon a record date as of the
measurement date if

3

--------------------------------------------------------------------------------

all NWA Corp. Voting Securities then outstanding and entitled to vote at such
meeting were present and voted to the fullest extent possible at such meeting.

        "NWA CORP. VOTING SECURITIES" shall mean, collectively, (i) the Common
Stock (as defined in the Accelerated Repurchase Agreement), (ii) any other
securities entitled, or that may be entitled, to vote generally for the election
of members of the NWA Corp. Board of Directors, and (iii) any other securities,
warrants or options or rights of any nature (whether or not issued by NWA Corp.)
that are convertible into, exchangeable for, or exercisable for the purchase of,
or otherwise give the holder thereof any rights in respect of (whether or not
the right to convert, exercise or exchange is subject to the passage of time,
contingencies or contractual restrictions or any combination thereof), any
security described in clause (i) or (ii) of this definition; PROVIDED, that
rights issued pursuant to any stockholder rights plan shall not be deemed to be
NWA Corp. Voting Securities.

        "PERSON" means any individual, corporation, partnership, trust or other
entity of any nature whatsoever.

        "REORGANIZATION TRANSACTION" means (i) any merger, consolidation,
recapitalization, liquidation or other business combination transaction
involving NWA Corp., Northwest Airlines, Inc. or KLM or a KLM Holding Company or
a KLM Partner (or any successors (including, in the case of NWA Corp., any
holding company surviving the Merger) to any of such entities), (ii) any tender
offer or exchange offer for any securities of NWA Corp., Northwest
Airlines, Inc. or KLM, a KLM Holding Company or a KLM Partner (or any successors
(including, in the case of NWA Corp., any holding company surviving the Merger)
to any of such entities) or (iii) any sale or other disposition of assets of NWA
Corp., Northwest Airlines, Inc. or KLM or a KLM Holding Company or a KLM Partner
(or any successors to any of such entities) in a single transaction or in a
series of related transactions in each of the foregoing cases constituting
individually or in the aggregate 10% or more of the assets of NWA Corp.,
Northwest Airlines, Inc. or KLM or a KLM Holding Company or a KLM Partner, as
applicable, or 10% or more of the then outstanding NWA Corp. Voting Securities
or KLM Voting Securities, as applicable, of NWA Corp. or KLM or securities
entitled, or that may be entitled, to vote at a meeting of stockholders of a KLM
Holding Company or a KLM Partner (or any successors to any of such entities), as
applicable.

        "STANDSTILL PERIOD" shall mean the period commencing on the Initial
Closing Date and continuing until the later of (i) the tenth anniversary of the
Initial Closing Date, and (ii) the termination of the Alliance Implementation
Agreement (PROVIDED, that, if the Alliance Implementation Agreement is
terminated by NWA Corp. in accordance with the provisions set forth in
Section 7.1(e)(ii) of the Common Stock Agreement, then the operative date for
this clause (ii) will be the date on which KLM no longer beneficially owns any
NWA Corp. Voting Securities including any NWA Corp. Voting Securities acquired
or to be acquired by KLM pursuant to Section 1.1 or 1.2 of the Option
Agreement).

4

--------------------------------------------------------------------------------

        "STOCKHOLDERS' AGREEMENT" means the Second Amended and Restated Investor
Stockholders' Agreement dated as of December 23, 1993, as amended, supplemented
or otherwise modified from time to time, among NWA Corp., KLM and certain other
stockholders of NWA Corp. parties thereto, as in effect on the date hereof.

        "SUPERVISORY BOARD OF KLM" means the supervisory board of KLM or
equivalent governing body of a KLM Holding Company or a KLM Partner or any
successor of any of them.

        "UMBRELLA AGREEMENTS" means, collectively, (i) the Commercial
Cooperation and Integration Agreement dated September 9, 1992, (ii) the
Worldwide Pricing and Inventory Control Agreement dated January 15, 1993,
(iii) the Worldwide Sales and Travel Agency Compensation Agreement dated
January 15, 1993, (iv) the Worldwide Strategic Planning and Scheduling Agreement
dated January 15, 1993, (v) the Alliance Implementation Agreement, and (vi) all
other written agreements entered into by KLM and Northwest Airlines, Inc.
relating to the commercial cooperation between them which relate to the
preceding agreements.

        "WORKS COUNCIL OF KLM" means the works council of KLM or equivalent body
of a KLM Holding Company or a KLM Partner or any successor of any of them.

        Section 2.    COVENANTS WITH RESPECT TO NWA CORP. VOTING SECURITIES AND
OTHER MATTERS.    

        2.1    ACQUISITION OF NWA CORP. VOTING SECURITIES AND MATERIAL
ASSETS.    Except as specifically provided in the Common Stock Agreement or
pursuant to an Option (as defined in the Option Agreement), during the
Standstill Period KLM will not, and will cause each of its Affiliates not to,
directly or indirectly, acquire, offer to acquire, agree to acquire, become the
beneficial owner of or obtain any rights in respect of any NWA Corp. Voting
Securities or, except as provided for in the Umbrella Agreements, any material
assets owned directly or indirectly by NWA Corp. or any successor or any
Affiliate thereof, whether by purchase or otherwise, or take any action in
furtherance thereof.

        2.2    PROXY SOLICITATIONS, ETC.    During the Standstill Period KLM
will not, and will cause each of its Affiliates not to, directly or indirectly,
solicit proxies, assist any other Person in any way, directly or indirectly, in
the solicitation of proxies, or otherwise become a "participant" in a
"solicitation," or assist any "participant" in a "solicitation" (as such terms
are defined in Rule 14a-1 of Regulation 14A under the Exchange Act as in effect
on the date of this Agreement) in opposition to the recommendation or proposal
of the NWA Corp. Board of Directors, or submit any proposal for the vote of
stockholders of NWA Corp., or recommend or request or induce or attempt to
induce any other Person to take any such actions, or seek to advise, encourage
or influence any other Person with respect to the voting of NWA Corp. Voting
Securities. In furtherance of KLM's obligations pursuant to this Section 2.2,
during the Standstill Period KLM shall, and shall cause its Affiliates to, at
any annual or special meeting of stockholders at which members of the NWA Corp.
Board of Directors are to be elected or in connection with a solicitation of
consents through which

5

--------------------------------------------------------------------------------

members of the NWA Corp. Board of Directors are to be selected, to vote (or give
a written consent or proxy with respect to) all NWA Corp. Voting Securities
beneficially owned by them in favor of the election to the NWA Corp. Board of
Directors of the persons recommended by the NWA Corp. Board of Directors.

        2.3    NO VOTING TRUSTS, POOLING AGREEMENTS, OR FORMATION OF
"GROUPS".    During the Standstill Period KLM will not, and will cause each of
its Affiliates not to, directly or indirectly, join in or in any other way
participate in a partnership, pooling agreement, syndicate, voting trust or
other Group with respect to NWA Corp. Voting Securities, or enter into any
agreement or arrangement or otherwise act in concert with any other Person, for
the purpose of acquiring, holding, voting or disposing of NWA Corp. Voting
Securities.

        2.4    LIMITATIONS ON PROPOSALS.    During the Standstill Period KLM
will not, and will cause each of its Affiliates not to, directly or indirectly,
initiate, propose or otherwise solicit stockholders for the approval of one or
more stockholder proposals with respect to NWA Corp. or any successor thereof or
any Affiliate thereof or induce or attempt to induce any other Person to
initiate any stockholder proposal or seek election to or seek to place a
representative on the NWA Corp. Board of Directors or equivalent governing body
of any successor thereof or any Affiliate thereof (except to the extent
expressly invited to do so by the NWA Corp. Board of Directors) or seek removal
of any member of the NWA Corp. Board of Directors or equivalent governing body
of any successor thereof or any Affiliate thereof (other than any such member
who may have been previously designated by KLM).

        2.5    LIMITATION ON VARIOUS OTHER ACTIONS.    During the Standstill
Period, KLM will not, and will cause each of its Affiliates not to, take any
action, alone or in concert with any other Person, (a) to seek to effect a
change in control of NWA Corp. or any successor thereof or any Affiliate
thereof, (b) to seek to effect a Reorganization Transaction with respect to NWA
Corp. or any successor thereof or any Affiliate thereof, (c) except as provided
for in the Umbrella Agreements, to seek to effect any control or influence over
the management of NWA Corp. or any successor thereof or any Affiliate thereof,
the NWA Corp. Board of Directors or the policies of NWA Corp. or any successor
thereof or any Affiliate thereof, (d) to advise, assist or encourage or finance
(or assist or arrange financing to or for) any other Person in connection with
any of the matters restricted by, or to otherwise seek to circumvent the
limitations of the provisions of, Section 2 of this Agreement (any such action
described in clause (a), (b), (c) or (d), a "NWA TRANSACTION PROPOSAL"), (e) to
present to NWA Corp. or any stockholders thereof or any third party any proposal
that can reasonably be expected to result in a NWA Transaction Proposal or in an
increase in the NWA Corp. Combined Voting Power of NWA Corp. Voting Securities
beneficially owned in the aggregate by KLM and its Affiliates, (f) to publicly
suggest or announce its willingness or desire to engage in a transaction or
group of transactions or have another Person engage in a transaction or group of
transactions that could reasonably be expected to result in a NWA Transaction
Proposal or in an increase in the NWA Corp. Combined Voting Power of NWA Corp.
Voting Securities beneficially owned in the aggregate by KLM and its Affiliates,
(g) to initiate, request, induce, encourage or attempt to induce or give
encouragement to any other Person to initiate, or otherwise provide assistance
to any Person who has made or is contemplating making, any proposal that can
reasonably be expected to result in a NWA

6

--------------------------------------------------------------------------------

Transaction Proposal or in an increase in the NWA Corp. Combined Voting Power of
NWA Corp. Voting Securities beneficially owned in the aggregate by KLM and its
Affiliates, or (h) to request a waiver, modification or amendment of any of the
provisions of Section 2 of this Agreement; PROVIDED, HOWEVER, that this
subclause (h) shall not apply to any Private KLM Waiver Request conveyed during
the pendency of any unsolicited Business Combination Proposal made (either
publicly or in a communication to the NWA Corp. Board of Directors) by any
Person that is engaged in the commercial airline business or Group that is
engaged in the commercial airline business or Group that includes a Person
engaged in the commercial airline business (other than KLM and its Affiliates).

        For purposes of this Section 2: (i) a "Business Combination Proposal"
means (x) a tender or exchange offer or other bona fide offer to acquire
directly or indirectly any voting securities of NWA Corp. under circumstances
such that, immediately after such acquisition, such Person or Group would
beneficially own voting securities with an aggregate voting power representing
more than 50% of the total voting power of NWA Corp., or (y) a proposal or offer
for a merger, amalgamation or other business combination directly or indirectly
involving NWA Corp. that would result in a change in control of NWA Corp., or a
proposal or offer to acquire directly or indirectly all or substantially all the
assets of NWA Corp.; (ii) a "KLM Business Combination Proposal" means a
(A) Business Combination Proposal made by KLM, (B) a Business Combination
Proposal made by a Group in which KLM is a participant or (C) the formation by
KLM of a Group for the purpose of making a Business Combination Proposal;
PROVIDED, HOWEVER, in each case, in the event of a Business Combination Proposal
described in clause (x) or (y) above, a Business Combination Proposal shall not
constitute a KLM Business Combination Proposal unless consummation of such
Business Combination Proposal would result in KLM (or the Group in which it is a
participant, if applicable) beneficially owning voting securities with an
aggregate voting power representing more than 50% of the total voting power of
NWA Corp.; and (iii) a "Private KLM Waiver Request" means a request conveyed by
the President of KLM to the Chief Executive Officer of NWA Corp. for a waiver of
the provisions of Section 2 of this Agreement solely to permit KLM to submit a
KLM Business Combination Proposal to the Chief Executive Officer of NWA Corp. in
competition with such unsolicited Business Combination Proposal, provided that
neither the fact that such request has been made by KLM, the fact that KLM has
submitted or will be submitting a KLM Business Combination Proposal or any of
the terms of such KLM Business Combination Proposal are publicly disclosed,
directly or indirectly, by or on behalf of KLM or any of its Affiliates.

        2.6    VOTING.    During the Standstill Period KLM shall, and shall
cause its Affiliates to, be present, in person or represented by proxy, at all
meetings of stockholders of NWA Corp. so that all NWA Voting Securities
beneficially owned by KLM shall be counted for the purpose of determining the
presence of a quorum at such meetings. Except as otherwise provided in
Section 2.2, in connection with any matters presented to stockholders of NWA
Corp. or any successor corporation or any Affiliate thereof, KLM shall be
permitted to vote (or give a written consent or proxy with respect to) all NWA
Corp. Voting Securities beneficially owned by KLM in its sole discretion.

7

--------------------------------------------------------------------------------

        2.7    CERTAIN PERMITTED TRANSACTIONS AND COMMUNICATIONS.    For
clarity, this Agreement, among other things, does not prohibit (i) the
acquisition or holding in the ordinary course of business by any employee
benefit plan whose trustees, investment managers or similar advisors are
unaffiliated with KLM or its Affiliates of securities or rights referred to in
Section 2.1, (ii) the consummation of any transaction contemplated pursuant to
the Common Stock Agreement, including the exercise by KLM on the Initial Closing
Date of the option to purchase shares pursuant to Section 17 of the
Stockholders' Agreement, any purchase of shares contemplated by the Common Stock
Agreement or the Option Agreement and any conversion of Class A Common Stock to
Class B Common Stock or Class B Common Stock to Class A Common Stock as provided
for in such agreements, or (iii) officers and employees of KLM or its Affiliates
from communicating with officers and employees of NWA Corp. or its Affiliates on
matters related to or governed by the Umbrella Agreements, or KLM or its
Affiliates from communicating with the Chairman of the NWA Corp. Board of
Directors or the Chief Executive Officer of NWA Corp., so long as such
communication is conveyed in strict confidence, does not require public
disclosure by KLM or, in the reasonable opinion of KLM's counsel, by NWA Corp.,
and is not intended to elicit, and, in the reasonable opinion of KLM's counsel,
does not require the issuance of, a public response by NWA Corp.

        2.8    EXCEPTIONS TO APPLICABILITY OF CERTAIN
COVENANTS.    Notwithstanding the foregoing, in the event (i) (x) any Person
that is engaged in the commercial airline business or Group that is engaged in
the commercial airline business or Group that includes a Person engaged in the
commercial airline business (other than KLM and its Affiliates), either publicly
or in a communication to the NWA Corp. Board of Directors, makes on an
unsolicited basis a Business Combination Proposal, (y) the NWA Corp. Board of
Directors adopts a resolution recommending acceptance of such Business
Combination Proposal, and (z) such resolution remains in effect, or (ii) the NWA
Corp. Board of Directors shall publicly announce that it has decided to sell NWA
Corp. or Northwest Airlines, Inc. and will consider proposals for the
acquisition of NWA Corp. or Northwest Airlines, Inc. or has otherwise publicly
stated that NWA Corp. or Northwest Airlines, Inc. is for sale, then the
provisions of Sections 2.1 through 2.5, in the case of clause (i), shall not
apply to any KLM Business Combination Proposal commenced during the pendency of
such Business Combination Proposal and, in the case of clause (ii), shall not
apply until the NWA Corp. Board of Directors shall publicly announce that it has
rescinded its decision to sell NWA Corp. or Northwest Airlines, Inc.; PROVIDED,
that in determining whether to adopt any resolution described in clause (i)(y)
of this paragraph that includes approval of a "break-up" fee, "lock-up" option
or other similar arrangement, and in determining whether to adopt any resolution
waiving, rescinding or otherwise declaring inapplicable the provisions of the
Rights Agreement of NWA Corp. dated as of November 16, 1995, as amended, as it
may relate to such Business Combination Proposal, the NWA Corp. Board of
Directors shall give due consideration to the likelihood that in light of the
strategic alliance between KLM and NWA Corp. as contemplated by the Alliance
Implementation Agreement, KLM may desire to make a competitive KLM Business
Combination Proposal.

8

--------------------------------------------------------------------------------

        Section 3.    COVENANTS WITH RESPECT TO THE KLM VOTING SECURITIES AND
OTHER MATTERS.    

        3.1    ACQUISITION OF KLM VOTING SECURITIES OR MATERIAL
ASSETS.    Except as specifically provided in the Common Stock Agreement, during
the Standstill Period NWA Corp. will not, and will cause each of its Affiliates
not to, directly or indirectly, acquire, offer to acquire, agree to acquire,
become the beneficial owner of or obtain any rights in respect of any KLM Voting
Securities or, except as provided for in the Umbrella Agreements, any material
assets owned directly or indirectly by KLM or any successor or any Affiliate
thereof, whether by purchase or otherwise, or take any action in furtherance
thereof.

        3.2    PROXY SOLICITATIONS, ETC.    During the Standstill Period NWA
Corp. will not, and will cause each of its Affiliates not to, directly or
indirectly, solicit proxies, assist any other Person in any way, directly or
indirectly, in the solicitation of proxies, or otherwise become a "participant"
in a "solicitation," or assist any "participant" in a "solicitation" (as such
terms are defined in Rule 14a-1 of Regulation 14A under the Exchange Act as in
effect on the date of this Agreement) in opposition to the recommendation or
proposal of the Supervisory Board of KLM or the Management Board of KLM or
equivalent governing body of a KLM Holding Company or a KLM Partner or any
successor thereof or any Affiliate thereof, or submit any proposal for the vote
of stockholders of KLM, a KLM Holding Company or a KLM Partner, or recommend or
request or induce or attempt to induce any other Person to take any such
actions, or seek to advise, encourage or influence any other Person with respect
to the voting of KLM Voting Securities.

        3.3    NO VOTING TRUSTS, POOLING AGREEMENTS, OR FORMATION OF
"GROUPS".    During the Standstill Period NWA Corp. will not, and will cause
each of its Affiliates not to, directly or indirectly, join in or in any other
way participate in a partnership, pooling agreement, syndicate, voting trust or
other Group with respect to KLM Voting Securities, or enter into any agreement
or arrangement or otherwise act in concert with any other Person, for the
purpose of acquiring, holding, voting or disposing of KLM Voting Securities.

        3.4    LIMITATIONS ON PROPOSALS.    During the Standstill Period NWA
Corp. will not, and will cause each of its Affiliates not to, directly or
indirectly, make or cause to be made any proposal for a Reorganization
Transaction with respect to KLM, a KLM Holding Company or a KLM Partner or any
successor thereof or any Affiliate thereof or initiate, propose or otherwise
solicit stockholders for the approval of one or more stockholder proposals with
respect to KLM, a KLM Holding Company or a KLM Partner or any successor thereof
or any Affiliate thereof or induce or attempt to induce any other Person to
initiate any stockholder proposal or seek election to or seek to place a
representative on the Supervisory Board of KLM, Management Board of KLM or
equivalent governing body of a KLM Holding Company or a KLM Partner or any
successor thereof or any Affiliate thereof (except to the extent expressly
invited to do so by the Supervisory Board of KLM) or oppose such a proposal of
KLM's Management Board or the Supervisory Board of KLM or seek removal of any
member of the Supervisory Board of KLM or equivalent governing body of a KLM
Holding Company or a KLM Partner or any successor thereof or any Affiliate
thereof (other than any such member who may have been previously designated by
NWA Corp.).

9

--------------------------------------------------------------------------------

        3.5    LIMITATION ON VARIOUS OTHER ACTIONS.    During the Standstill
Period, NWA Corp. will not, and will cause each of its Affiliates not to, take
any action, alone or in concert with any other Person, (a) to seek to effect a
change in control of KLM or a KLM Holding Company or a KLM Partner or any
successor thereof or any Affiliate thereof, (b) to seek to effect a
Reorganization Transaction with respect to KLM or a KLM Holding Company or a KLM
Partner or any successor thereof or any Affiliate thereof, (c) except as
provided for in the Umbrella Agreements, to seek to effect any control or
influence over the management of KLM, a KLM Holding Company or a KLM Partner, or
any successor thereof or any Affiliate thereof, the Supervisory Board of KLM or
the Works Council of KLM or the policies of KLM, a KLM Holding Company or a KLM
Partner or any successor thereof or any Affiliate thereof, (d) to advise, assist
or encourage or finance (or assist or arrange financing to or for) any other
Person in connection with any of the matters restricted by, or to otherwise seek
to circumvent the limitations of the provisions of, Section 3 of this Agreement
(any such action described in clause (a), (b), (c) or (d), a "KLM TRANSACTION
PROPOSAL"), (e) to present to KLM or a KLM Holding Company or a KLM Partner or
any successor thereof or any Affiliate thereof, its stockholders or any third
party any proposal that can reasonably be expected to result in a KLM
Transaction Proposal or in an increase in the KLM Combined Voting Power of KLM
Voting Securities beneficially owned in the aggregate by NWA Corp. and its
Affiliates, (f) to publicly suggest or announce its willingness or desire to
engage in a transaction or group of transactions or have another Person engage
in a transaction or group of transactions that could reasonably be expected to
result in a KLM Transaction Proposal or in an increase in the KLM Combined
Voting Power of KLM Voting Securities beneficially owned in the aggregate by NWA
Corp. and its Affiliates, (g) to initiate, request, induce, encourage or attempt
to induce or give encouragement to any other Person to initiate, or otherwise
provide assistance to any Person who has made or is contemplating making, any
proposal that can reasonably be expected to result in a KLM Transaction Proposal
or in an increase in the KLM Combined Voting Power of KLM Voting Securities
beneficially owned in the aggregate by NWA Corp. and its Affiliates, or (h) to
request a waiver, modification or amendment of any of the provisions of
Section 3 of this Agreement; PROVIDED, HOWEVER, that this subclause (h) shall
not apply to any Private NWA Corp. Waiver Request conveyed during the pendency
of any unsolicited Business Combination Proposal made (either publicly or in a
communication to the Supervisory Board of KLM) by any Person that is engaged in
the commercial airline business or Group that is engaged in the commercial
airline business or Group that includes a Person engaged in the commercial
airline business (other than NWA Corp. and its Affiliates). NWA Corp. represents
and warrants that as of the date hereof it owns no KLM Voting Securities and its
KLM Combined Voting Power is zero.

For purposes of this Section 3: (i) a "Business Combination Proposal" means
(x) a tender or exchange offer or other bona fide offer to acquire directly or
indirectly any voting securities of KLM under circumstances such that,
immediately after such acquisition, such Person or Group would beneficially own
voting securities with an aggregate voting power representing more than 50% of
the total voting power of KLM, or (y) a proposal or offer for a merger,
amalgamation or other business combination directly or indirectly involving KLM
that would result in a change in control of KLM, or a proposal or offer to
acquire directly or indirectly all or substantially all the assets of KLM;
(ii) a "NWA Corp. Business Combination Proposal" means a (A) Business
Combination Proposal made by NWA

10

--------------------------------------------------------------------------------

Corp., (B) a Business Combination Proposal made by a Group in which NWA Corp. is
a participant or (C) the formation by NWA Corp. of a Group for the purpose of
making a Business Combination Proposal; PROVIDED, HOWEVER, in each case, in the
event of a Business Combination Proposal described in clause (x) or (y) above, a
Business Combination Proposal shall not constitute a NWA Corp. Business
Combination Proposal unless consummation of such Business Combination Proposal
would result in NWA Corp. (or the Group in which it is a participant, if
applicable) beneficially owning voting securities with an aggregate voting power
representing more than 50% of the total voting power of KLM; and (iii) a
"Private NWA Corp. Waiver Request" means a request conveyed by the Chief
Executive Officer of NWA Corp. to the President of KLM for a waiver of the
provisions of Section 3 of this Agreement solely to permit NWA Corp. to submit a
NWA Corp. Business Combination Proposal to the President of KLM in competition
with such unsolicited Business Combination Proposal; provided, that neither the
fact that such request has been made by NWA Corp., the fact that NWA Corp. has
submitted or will be submitting a NWA Corp. Business Combination Proposal or any
of the terms of such NWA Corp. Business Combination Proposal are publicly
disclosed, directly or indirectly, by or on behalf of NWA Corp. or any of its
Affiliates.

        3.6    CERTAIN PERMITTED TRANSACTIONS AND COMMUNICATIONS.    For
clarity, this Agreement, among other things, does not prohibit (i) the
acquisition or holding in the ordinary course of business by any employee
benefit plan whose trustees, investment managers or similar advisors are
unaffiliated with NWA Corp. or its Affiliates of securities or rights referred
to in Section 3.1 or (ii) officers and employees of NWA Corp. or its Affiliates
from communicating with officers and employees of KLM or its Affiliates on
matters related to or governed by the Umbrella Agreements, or NWA Corp. or its
Affiliates from communicating with the Chairman of the Supervisory Board of KLM
or the President of KLM, so long as such communication is conveyed in strict
confidence, does not require public disclosure by NWA Corp. or, in the
reasonable opinion of NWA Corp.'s counsel, by KLM and is not intended to elicit,
and, in the reasonable opinion of NWA Corp.'s counsel, does not require the
issuance of, a public response by KLM.

        3.7    EXCEPTIONS TO APPLICABILITY OF CERTAIN
COVENANTS.    Notwithstanding the foregoing, in the event (i) (x) any Person
that is engaged in the commercial airline business or Group that includes a
Person engaged in the commercial airline business (other than NWA Corp. and its
Affiliates), either publicly or in a communication to KLM, makes on an
unsolicited basis a Business Combination Proposal, (y) the Supervisory Board of
KLM or the Management Board of KLM has adopted a resolution recommending
acceptance of such Business Combination Proposal, and (z) such resolution
remains in effect, or (ii) the Supervisory Board of KLM or the Management Board
of KLM shall announce that it has decided to sell KLM and will consider
proposals for the acquisition of KLM or has otherwise publicly stated that KLM
is for sale, then the provisions of Sections 3.1 through 3.5, in the case of
clause (i), shall not apply to any NWA Corp. Business Combination Proposal
commenced during the pendency of such Business Combination Proposal and, in the
case of clause (ii), shall not apply until the Supervisory Board of KLM or the
Management Board of KLM shall publicly announce that it has rescinded its
decision to sell KLM; PROVIDED, that in determining whether to adopt any
resolution described in clause (i)(y) of this paragraph that

11

--------------------------------------------------------------------------------

includes approval of a "break-up" fee, "lock-up" option or other similar
arrangement, the Supervisory Board of KLM shall give due consideration to the
possibility that in light of the strategic alliance between NWA Corp. and KLM as
contemplated by the Alliance Implementation Agreement, NWA Corp. may desire to
make a competitive NWA Corp. Business Combination Proposal.

        3.8    INTERPRETATION.    The covenants in this Section 3 shall be
interpreted in the light of law and regulations applicable in The Netherlands
from time to time. In particular, terms used in this Section 3 (including,
without limitation, "participant", "solicitation" and terms used in the
definition of "Reorganization Transaction", as defined in Section 1 and as such
term is used in this Section 3) shall have the meanings ascribed to the same or
similar terms as defined under any then applicable law and regulations in effect
in The Netherlands, and shall be interpreted in the light of any such law and
regulations.

        Section 4.    TERM OF AGREEMENT.    Unless this Agreement specifically
provides for earlier termination with respect to any particular right or
obligation, this Agreement shall terminate on the last day of the Standstill
Period; PROVIDED, that, if KLM exercises the Default Option (as defined in the
Option Agreement), KLM shall have the right to terminate this Agreement by
delivering written notice of such termination to NWA Corp. (and the Standstill
Period shall expire for all purposes of this Agreement upon the delivery of such
notice).

        Section 5.    REMEDIES.    KLM and NWA Corp. acknowledge and agree that
(i) the provisions of this Agreement are reasonable and necessary to protect the
proper and legitimate interests of the parties hereto, and (ii) the parties
would be irreparably damaged in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties hereto shall be
entitled to preliminary and permanent injunctive relief to prevent breaches of
the provisions of this Agreement by the other party without the necessity of
proving actual damages or of posting any bond, and to enforce specifically the
terms and provisions hereof and thereof, which rights shall be cumulative and in
addition to any other remedy to which the parties may be entitled hereunder or
at law or equity.

        Section 6.    GENERAL PROVISIONS.    

        6.1    EXECUTION IN COUNTERPARTS.    This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement, and shall become a binding agreement when one or more counterparts
have been signed by each party and delivered to the other parties. 6.2 NOTICES.
All notices, requests, demands or other communications provided herein shall be
made in writing and shall be deemed to have been duly given if delivered as
follows:

12

--------------------------------------------------------------------------------

        If to NWA Corp.:

2700 Lone Oak Parkway
Eagan, Minnesota 55121
Attention: Senior Vice President, General Counsel and Secretary
Fax: (612) 726-7123

with a copy to:

Simpson Thacher & Bartlett
425 Lexington Avenuev New York, New York 10017-3954
Attention: Robert L. Friedman, Esq.
Fax: (212) 455-2502

        If to KLM:

Koninklijke Luchtvaart Maatschappij N.V.
Amsterdamseveg 55
1192 G P Amstelveen
The Netherlands
Attention: Senior Vice President and General Counsel
Fax: 011-3120-648-8096

with a copy to:

Cravath, Swaine & Moore
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Attention: Daniel Cunningham, Esq.
Fax: (212) 474-3700

or to such other address as either party shall have specified by notice in
writing to the other party. All such notices, requests, demands and
communications shall be deemed to have been received on (i) the date of delivery
if sent by messenger, (ii) on the Business Day following the Business Day on
which delivered to a recognized courier service if sent by overnight courier or
(iii) on the date received, if sent by fax.

        6.3    GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AS APPLIED TO
CONTRACTS ENTERED INTO AND TO BE PERFORMED IN NEW YORK AND WITHOUT REGARD TO THE
APPLICATION OF PRINCIPLES OF CONFLICT OF LAWS.

13

--------------------------------------------------------------------------------

        6.4    TITLES AND HEADINGS.    Titles and headings to Sections herein
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

        6.5    SUCCESSORS AND ASSIGNS.    This Agreement shall not be assignable
by KLM without the prior written consent of NWA Corp. or by NWA Corp. without
the prior written consent of KLM. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors in
interest and assigns (including, in the case of NWA Corp., any holding company
surviving the Merger).

        6.6    ENTIRE AGREEMENT; NO ORAL WAIVER; CONSTRUCTION.    This
Agreement, the Common Stock Agreement, the Preferred Stock Repurchase Agreement,
dated as of September 29, 1997, between KLM and NWA Corp., the Amendment to the
Stockholders' Agreement, the Accelerated Repurchase Agreement, the Option
Agreement and the certificates and other documents contemplated hereby and
thereby constitute the entire agreement among the parties pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings and representations, whether oral or written, of the parties in
connection therewith. No covenant or condition or representation not expressed
in this Agreement shall affect or be effective to interpret, change or restrict
this Agreement. No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action, suit or
other proceeding involving this Agreement or the transactions contemplated
hereby. This Agreement may not be changed or terminated orally, nor shall any
change, termination or attempted waiver of any of the provisions of this
Agreement be binding on any party unless in writing signed by the parties
hereto. No modification, waiver, termination, rescission, discharge or
cancellation of this Agreement and no waiver of any provision of or default
under this Agreement shall affect the right of any party thereafter to enforce
any other provision or to exercise any right or remedy in the event of any other
default, whether or not similar. This Agreement has been negotiated by KLM and
NWA Corp. and their respective legal counsel, and legal or equitable principles
that might require the construction of this Agreement against the party drafting
this Agreement will not apply in any construction or interpretation of this
Agreement.

        6.7    SEVERABILITY.    If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.

        6.8    NO THIRD-PARTY RIGHTS.    Nothing in this Agreement, expressed or
implied, shall or is intended to confer upon any Person other than the parties
hereto or their respective successors or assigns, any rights or remedies of any
nature or kind whatsoever under or by reason of this Agreement.

        6.9    SUBMISSION TO JURISDICTION.    Each of the parties hereto hereby
irrevocably unconditionally:

        (a)   submits for itself and its property in any legal action or
proceeding relating to or arising from this Agreement, or for recognition and
enforcement of any judgment

14

--------------------------------------------------------------------------------

in respect thereof, to the non-exclusive general jurisdiction of the courts of
the United States of America sitting in the Southern District of New York;

        (b)   consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)   agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to its address set
forth in Section 6.2; and

        (d)   agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other appropriate jurisdiction.

        6.10    FURTHER ASSURANCES.    From time to time, at the reasonable
request of the other party hereto and without further consideration, each party
hereto shall execute and deliver such additional documents and take all such
further action as may be necessary or desirable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

15

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed, delivered and entered
into this Agreement as of the day and year first above written.

    NORTHWEST AIRLINES CORPORATION
 
 
By:
 
/s/  JAMES A. LAWRENCE      

--------------------------------------------------------------------------------

        Name:   James A. Lawrence         Title:   Executive Vice President and
Chief Financial Officer
 
 
By:
 
/s/  DOUGLAS M. STEENLAND      

--------------------------------------------------------------------------------

        Name:   Douglas M. Steenland         Title:   Senior Vice President
General Counsel and Secretary
 
 
KONINKLIJKE LUCHTVAART MAATSCHAPPIJ N.V.
 
 
By:
 
/s/  H. A. PETERMEIJER      

--------------------------------------------------------------------------------

        Name:   H. A. Petermeijer         Title:   Director Corporate Finance

--------------------------------------------------------------------------------



QuickLinks


AMENDED AND RESTATED STANDSTILL AGREEMENT
